Citation Nr: 1111958	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Veteran seeks service connection for PTSD.  However, in light of the evidence of record reflecting diagnoses for chronic psychiatric disabilities other than PTSD, to include depression and anxiety, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).  

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of PTSD is not of record.

2.  There is no competent medical evidence that a psychiatric disorder other than PTSD, to include depression and anxiety, was manifested in service or within one year thereafter, nor is there competent evidence that such a psychiatric disorder is causally or etiologically related to service in any way.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include PTSD, is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in April 2006, August 2006, and December 2006, the RO informed the Veteran of its duty to assist him in substantiating his psychiatric disability (to include PTSD) claim under the VCAA, and the effect of this duty upon his claim.  The correspondence discussed the information and evidence necessary to support the service connection claim adjudicated herein as well as the division of responsibilities (between the Veteran and VA) of submission of such information and evidence.  The April 2006 letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  [The timing defect of the December 2006 letter was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a supplemental statement of the case in August 2007.]  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his psychiatric (to include PTSD) claim.  Relevant in-service and post-service treatment reports are of record, and the RO obtained the Veteran's service personnel records.  Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed in further detail below, the Veteran failed to submit or identify any medical evidence showing a current diagnosis of PTSD.  There is also no medical evidence of record that suggests a nexus between any currently diagnosed psychiatric disorder and his military; nor has the Veteran provided credible evidence of continuity of symptomatology since separation from service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim for service connection for a psychiatric disorder, to include PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

Here, the Veteran asserts that he has PTSD because of in-service stressors which generally pertain to his experience as a parachutist.  He has identified several events which he considers to be the precipitating causes of his claimed PTSD.  The Veteran stated that he served with the 101st Airborne Division, 506 Infantry, Company A, as a radio operator.  His duties included parachuting with a heavy PAE-pack filled with radio equipment, ammunition and hand grenades.  He stated that twice the bungee cord wrapped around his feet and could not be dislodged and that he had to ride the bags to the ground.  In another incident, he had a "May West" develop on his parachute, which caused him to fall at twice the normal rate.  He was medically evaluated "on the DZ" and stayed in the field.  He stated that, although he was stationed in the Philippines, he flew and parachuted into various countries including Cambodia, Okinawa, and Vietnam.  He did not provide specific dates for any of these events.

The Veteran provided additional stressor information at a RO hearing in March 2007.  At that time he reported the non-combat stressor of witnessing the accidental shooting death of a fellow soldier during training exercises in February 1962.  He also testified that on another occasion a mortar went off nearby while he was standing on a hill with a Lieutenant Silver.  He could not remember when or where the incident occurred.  During a VA psychiatric evaluation in March 2007, he reported having nightmares about Vietnam including seeing a friend get blown up and picking up body parts.  

In this case, the competent evidence does not confirm the Veteran's engagement in combat with an enemy force.  While it is unquestioned that he served during the Vietnam War era, a review of service personnel records fails to show that he ever served in Vietnam.  Although he was awarded the Parachutists Badge, he did not receive any commendations or citations typically awarded primarily or exclusively for circumstances relating to combat or medals indicative of service in Vietnam.  His DD 214 shows 0 months of foreign and/or sea service.  Rather, service personnel records place him at Clark Air Force Base in the Philippines from February 2, 1962 to February 17, 1962.  

Also of record is a photocopy of a newspaper clipping verifying the Veteran's participation in Operation Great Shelf in the Philippines near Clark Air Base.  A second newspaper clipping contains information on the death of service member, J.P. Treible on February 16, while on exercises with Operation Great Shelf.  However, the year is not printed on either newspaper clipping.  Thus, the newspaper clippings do not support the Veteran's contentions that he witnessed the death of a fellow serviceman.  

In any event, the critical element in this case is that at no time during the appeal period has the Veteran been diagnosed with PTSD.  

Service treatment records (STRs) do not contain any reports of psychiatric complaints or findings.  There is also no evidence of any psychiatric abnormalities within one year after discharge from active service.

Post-service VA clinical records include PTSD screenings in July 2003 and in May 2005, both of which were negative.  During these screenings the Veteran (1) denied any having terrible experiences or traumatic events; (2) was not bothered by repeated, memories, thoughts or images; (3) had not felt distant or "cut off" from other people; and (4) did not have the feeling of being "super alert" watchful or on guard in the past month.  

Subsequent VA clinical records dated in March 2007 show the Veteran was referred for screening for PTSD symptoms associated with nightmares about Vietnam including seeing a friend get blown up and picking up body parts.  In April 2007, the Veteran was administered the Screen for PTSD (SPTSS) and reported 17 of 17 PTSD symptoms.  He discussed three separate traumatic incidents which occurred during his time in the military as paratrooper.  The clinical impression was rule out PTSD.  The examiner concluded the Veteran appeared to meet DSM-IV criteria for military-related PTSD, and on that basis a psychiatric consult was ordered to determine whether or not he had an actual diagnosis.  

During psychiatric evaluation in April 2007, the Veteran noted that two of his colleagues had been shot dead in Vietnam while on a mission and that another two of his colleagues died when their parachutes failed to open.  The examiner noted the Veteran's mental status was normal and concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  An Axis II diagnosis of obsessive compulsive personality disorder was made; no Axis I psychiatric diagnosis was given.  It was noted that the Veteran was prone to depression.  The remaining records dated in 2007 show ongoing psychiatric treatment of the Veteran for symptoms of anxiety and depression.  A PTSD screening in May 2007 was negative.  The examiner noted that the Veteran's mental status was stable and that his present behavior only strengthened the diagnosis of obsessive compulsive personality disorder. 

As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and his claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f).  Indeed, without a finding that the Veteran has been diagnosed with PTSD at any time during the appeal period, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

As previously noted herein, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  The weight of credible medical evidence in the present appeal shows that the Veteran has been diagnosed or treated for obsessive-compulsive personality disorder, depression, and anxiety.

The post-service treatment records do not show that the psychiatric complaints and symptoms first documented in 2007 were manifested prior to that date and during those intervening years that the Veteran did not complain of or receive psychiatric treatment for any pertinent symptoms.  That is to say, he has failed to show continuity of symptomatology in the several decades after his service ended before the manifestation of relevant pathology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Such a long span between the conclusion of the Veteran's military service and the onset of his symptoms after service is probative evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record is negative for a medical opinion linking depression or anxiety to service.  See Hickson, supra.  

To the degree that the Veteran's psychiatric symptoms have been attributed to a obsessive compulsive personality disorder, service connection also is not warranted because personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Consequently, there is no legal basis to grant service connection for this disorder.  Because the law, rather than the evidence, is dispositive on this issue, service connection is not warranted for the Veteran's personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his hearing testimony.  As to his assertions that he developed a psychiatric disorder due to military service, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to report his military duties and experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The problem in this case is that the evidence currently contained within the claims file does not establish that a medical nexus exists between depression and anxiety and the Veteran's military service.  Moreover, there is no competent evidence of record of a diagnosis of PTSD at any time during the current appeal.  Thus, the Veteran's own opinion and theories, to the extent they are to be accorded some probative value, are far outweighed by the competent evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  Accordingly, the Board must deny the Veteran's claim for service connection for a psychiatric disability, to include PTSD.  


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.  


REMAND

The Veteran seeks service connection for residuals of a back injury that he claims had its onset during service, particularly due to his parachute training.  Here, he has provided some evidence of both a current diagnosis and an incident in service which requires further evidentiary development. 

Specifically, the Veteran contends that he injured his back during multiple parachute jumps in service and has had constant problems since then.  The Veteran's DD-214 form shows that he completed Airborne School and received the Parachutist Badge in 1961.  Thus, his participation in parachuting activities during active service is conceded.  However, service treatment records do not show any injury or complaints of back pain during his military service.  Post-service VA outpatient treatment records are devoid of any reference to a back disorder until an October 2003 MRI report which shows findings of degenerative changes throughout the lumbar spine with moderate to severe canal stenosis at the L4-5 level.  

In this case, the Veteran was exposed to the physical rigors of parachuting in service as evidenced by his receipt of the Parachutist Badge.  In addition, he is competent to report that he has had low back pain since service and to report that these symptoms began with his parachute training.  As such, the Board finds that his claim of entitlement to service connection for low back condition must be remanded for an appropriate medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran where necessary, procure and associate with the claims folder copies of records of treatment or evaluation for back problems.  Document all attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent and etiology of any back disorder found on evaluation.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of spinal stenosis, degenerative joint, or disc disease of the low back.  

For any diagnosed back disorder, the examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that such diagnosed disability had its onset during active service or is consistent with the Veteran's documented in-service parachute jumping activities.  If any currently diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  Complete rationale should be provided for all opinions rendered.  

3.  Thereafter, readjudicate the issue of entitlement to service connection for residuals of a back injury.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to the issue remaining on appeal.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 



(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


